Citation Nr: 0916698	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
alcohol abuse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1977 to January 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Waco, 
Texas,

The veteran requested a hearing before a member of the Board 
at the RO.  In August 2008 the Veteran withdrew that request.  

It is additionally noted that the Veteran submitted a 
statement of the case in July 2008, after the last 
adjudication of the claim by the RO.  Although such statement 
was not expressly accompanied by a waiver of RO 
consideration, the content of the letter does not 
specifically address the PTSD claim and, to the extent it 
references alcoholism, does not provide any substantive 
information not already of record at the time of the last 
supplemental statement of the case in May 2008.  Accordingly, 
the Board may proceed with appellate consideration at this 
time.  Moreover, from the April 2009 appellant's brief, it is 
abundantly clear that it was the Veteran's desire to have the 
appeal promptly decided by the Board.  


FINDINGS OF FACT

1.  There is no diagnosis of PTSD of record; the veteran did 
not engage in combat during service, and there is no 
corroboration or verification of the occurrence of the 
veteran's claimed in-service stressor.  

2.  An unappealed April 1983 RO rating decision denied a 
claim of entitlement to service connection for alcohol abuse.

3.  The evidence submitted since the time of the April 1983 
rating decision denying service connection for alcohol abuse 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the current claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) 
(2008).

2.  The April 1983 rating decision which denied the veteran's 
claim of entitlement to service connection for alcohol abuse 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

3.  The evidence received since the time of the April 1983 
rating decision denying service connection for alcohol abuse 
is not new and material and the claim for service connection 
for alcohol abuse is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If it is determined that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  See 
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004). Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements. See Cohen v. Brown, 10 
Vet. App.128, 147 (1997); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).   Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App.at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

In this case, there is no medical diagnosis of PTSD from any 
source in the record.  Indeed, there is no such diagnosis in 
the service treatments records or any of the post-service 
clinical reports.  The 2000 private hospital intake and 
discharge summary refer entirely to the Veteran's alcohol 
abuse and make no reference to his service or any other 
mental health diagnosis.  The 2002 to 2004 treatment records 
from the Texas Department of Criminal Justice (TDCJ) also 
make no reference to PTSD, though the records indicate a 
September 2004 prescription for Prozac.  

Though the Veteran stated in his February 2006 statement that 
he was receiving medication for PTSD, he did not return a 
signed release for additional TDCJ treatment records to 
substantiate this claim.  In his July 2008 statement, the 
Veteran wrote that in September 2004 he had been diagnosed 
with major manic depressive illness, schizoaftectic [sic] 
rage outbursts, dyscontrol syndrome and management of alcohol 
withdrawal.  The Board notes that even if this statement were 
precise, it still does not include a diagnosis of PTSD.

In addition to the lack of PTSD diagnosis, there is no 
medical evidence of the symptoms of this disorder as 
experienced by the Veteran, or medical evidence of a link 
between the symptoms and the claimed stressor.  Even assuming 
for purposes of argument that the Veteran had a PTSD 
diagnosis with some indicia of symptoms, the Board's analysis 
would require a substantiated stressor, again medically tied 
to the diagnosis.  There again the Veteran's claim fails.

The Veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are no "recognized military citations" that the veteran 
actually engaged in combat.  West v. Brown, 7 Vet. App. 70, 
76 (1994).  Further, there is no "other supportive evidence" 
that the veteran had combat service.  His military 
occupational specialty 31M20, communication equipment 
operator, does not, of itself, denote combat exposure.  
Without further supportive evidence, the Board finds that the 
veteran did not have combat service. Accordingly, under 38 
C.F.R. § 3.304(f), the occurrence of the claimed stressor, 
here the termination of a relationship with a foreign 
national girlfriend and her obtaining an abortion, must be 
supported by credible evidence.

In several statements, the Veteran described his emotional 
anguish when he was refused a tour extension in Korea after 
finding out that his foreign national girlfriend was 
pregnant.  The Veteran stated she obtained an abortion upon 
the realization that he would be leaving and after that he 
began drinking to drown the pain of the end of their 
relationship and the termination of the pregnancy of his 
child.  See February 2005 and May 2006 stressor statements.  

The RO sought more specific information regarding the claimed 
stressor, and the Veteran responded by providing the name of 
his girlfriend and the general location of the abortion 
clinic.  See May 2005 statement.  In May 2008 the JSRRC 
coordinator for the RO determined that the file contained 
insufficient information to attempt stressor verification.  
In March 2006 and May 2006 statements, the Veteran reported 
that his emotional reaction was exacerbated by special 
training missions in Germany in which he had to sleep in 
graveyards.  As there was no further information about this 
aspect of his claim anywhere in the record, the Board finds 
his alleged sleeping in graveyards not to be a substantiated, 
non-combat stressor.

The Board finds there is insufficient credible evidence that 
the claimed in-service stressor, termination of the 
relationship with the Korean national girlfriend and the 
abortion, actually occurred.  Furthermore, even if the 
evidence could be favorably construed so as to enable a 
finding that the in-service stressor occurred, there is no 
credible medical evidence of a causal link between the 
claimed in-service stressor and any current symptomatology.

The Board finds that the veteran does not have a PTSD 
diagnosis from any source, has not engaged in combat and has 
not provided corroboration of any claimed in-service 
stressor.  Therefore, there is no support for a grant of 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Legal Criteria and Analysis - New Material Evidence

The Veteran submitted his first claim for alcoholism in 
February 1983.  The record then consisted of the Veteran's DD 
214, which indicated he was separated for alcohol abuse - 
rehabilitation failure, and his service treatment records.   
In an April 1983 rating decision, the RO denied entitlement 
to service connection for the Veteran's alcohol abuse, noting 
that alcohol abuse was considered the result of his own 
willful misconduct.  The Veteran did not appeal and the 
decision became final.  See 38 U.S.C.A. § 7104(a); 
38 U.S.C.A. § 20.1100.  

In August 2004 the veteran submitted his current claim.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Since April 1983, the veteran has presented for consideration 
private hospital intake (February 2000) and discharge summary 
(March 2000) for alcohol dependence; medical treatment 
records from February 2002 to September 2004 (TDCJ); 
Statement dated November 2004; PTSD stressor statement 
received February 2005; statements dated February 2006, March 
2006, and May 2006; another PTSD stressor statement signed 
May 2006; and a July 2008 statement.  During the pendency of 
the appeal, the RO requested and received his entire 
personnel file.

The Board has considered the evidence submitted by the 
veteran; however, the Board finds that the veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

While it is true that, during February and March 2000, the 
veteran received treatment for his alcohol dependence at a 
private hospital, and the submission of these records could 
be called "new" in the sense that they had not previously 
been included in the claim file, not one of the reports can 
be considered material.  At no time do these private 
treatment records indicate that his alcohol abuse was in any 
way the result of an incident or incidents of the veteran's 
period of active service.  The Veteran's active service was 
not mentioned at all and the Veteran indicated he has been 
abusing alcohol "14 y/o", a notation that may mean either 
since he was 14 years old, which vastly pre-dates service, or 
14 years ago, which would place the onset years after 
service.  Furthermore, the 2002-2004 treatment records from 
the TDCJ do not include any complaints of alcohol abuse nor 
mention his active service.  

The United States Court of Appeals for Veterans Claims has 
held that additional evidence, which consists merely of 
records of post-service treatment that do not indicate that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993); Morton v. Principi, 3 
Vet. App. 508 (1992) (observing that evidence of the 
veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).

Beginning with his May 2005 statement, submitted as a PTSD 
stressor statement to support his PTSD claim, the Veteran has 
stated that he began drinking as a result of his service's 
refusal to allow him to extend his tour in Korea (January 
1978 to January 1979) which came after he had been informed 
by his live-in girlfriend of her pregnancy.  The Veteran 
stated this girlfriend obtained an abortion when faced with 
his inability to stay in Korea.  The Veteran maintained he 
drank to forget her and their unborn child and this resulted 
in his discharge from service.  The Veteran's March 2006 
statement also presented the argument that somewhere in files 
was information as to the Veteran training in service in 
graveyards and that this presence in graveyards exacerbated 
his memory of the unborn child which exacerbated his alcohol 
abuse.  See also May 2006 statement.  

It remains the case that actions considered willful 
misconduct are not recognized as a disability for which 
compensation may be granted.  The law and regulations provide 
that compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2008).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2008).

The Veteran has not submitted any medical evidence at all 
regarding the etiology of his alcohol abuse and in his 
statements admits he abused alcohol in service, information 
which was before the RO in 1983.  At best, his statements 
could be summarized as saying his drinking was not willful 
per se, but an emotional reaction to the termination of his 
girlfriend's pregnancy and their own relationship.  While the 
Board does not doubt that the Veteran sincerely believes this 
contention, there is no probative evidence before the Board 
sufficient to warrant re-opening his claim.  

In April 1980 the Veteran reenlisted into the same service 
that denied his claimed request for a tour extension.  This 
reenlistment occurred less than a year and a half after he 
left Korea.  Further, there is no mention in the service 
treatment reports of the Veteran being emotionally upset 
about any incident in Korea, or making any request for mental 
health care.  The documentation in the personnel file 
regarding the Veteran's recognized alcohol abuse and his 
placement in rehabilitation make no mention of any underlying 
stress from any incident in Korea.  His involuntary discharge 
documents contain a request by the Veteran to remain in 
service. 

The Veteran's argument is noted; however the Court has held 
that lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).

Therefore, none of the evidence submitted since the time of 
the RO's April 1983 decision constitutes new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim.  The veteran's appeal as to the reopening of the 
finally denied claim of entitlement to service connection for 
alcohol abuse is denied.


Duty to Assist and Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in October 2004 and March 2005 
(January 2005 letter was returned to the RO as unclaimed and 
mailed again successfully in March), before the initial 
original adjudication of the claim.  The letters notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2007 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the May 2008 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for PTSD is denied, any questions regarding a 
disability rating and effective date are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the October 2004 notice letter of record does 
satisfy the requirements under Kent.  This October 2004 
letter informed the Veteran that a claim for alcohol abuse 
had been denied in 1983; that he needed to submit evidence 
that was new and material to reopen the claim; that his 1983 
claim had been denied because of the underlying basis of his 
own willful misconduct; and that evidence submitted must 
raise the possibility of substantiating his claim.  Further, 
the October 2004 letter included an attachment regarding 
evidence needed to substantiate a service connection claim.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.   The Board notes that the Veteran's December 2005 
statement, notifying the RO of his disagreement with the 
rating decision, requests that his "201" file or personnel 
file be obtained to substantiate his claims.  By August 2006 
this entire file was incorporated into the records and has 
been referred to, above.  A notation in the record indicates 
this personnel file was forwarded to the Veteran's 
representative in June 2007 for the preparation of its VA 
Form 646 statement.  Further, the Board notes that in his 
February 2006 statement, the Veteran stated he had a PTSD 
diagnosis.  The RO sent a November 2007 letter to the Veteran 
which acknowledged receipt of this statement and informed the 
Veteran if he wanted his current treatment records to be 
considered as evidence, he would have to sign the enclosed 
release (VA Form 21-4142).  This letter also informed the 
Veteran that he might expedite his claim if he obtained 
copies of these records himself and sent them to the RO.  
That signed release was never returned to the RO, though 
correspondence between the RO and Veteran regarding this 
claim continued.  The Board is satisfied that the RO 
fulfilled its duty to assist the Veteran.

There is no obligation to provide an examination for a denied 
claim (alcohol abuse) which has not been reopened.  The 
Veteran has not submitted new and material evidence to reopen 
that claim, as discussed above.  Thirty-eight C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.

The veteran was not afforded a VA examination to determine 
the nature and etiology of his claimed PTSD.  In this regard, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law (emphasis added).  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Service connection for PTSD is denied.

New and material evidence not having been received, the claim 
for service connection for alcohol abuse is not reopened and 
the claim remains denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


